McGirk, Judge:
•I concur in the foregoing opinion on the first point.— But on the last point, (to wit:) whether judgment against Mullanphy on the appeal bond is erroneous, because there is not also judgment against the county? I think the judgment is right. Because the failure to render judgment against the county, if an error at all, is not such error as injured Mullanphy, he being liable for the costs at all events. The court being divided in opinion, the judgment of the circuit court is affirmed with costs.